Citation Nr: 0215864	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Christopher Corsones, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and O.A.W. Jr.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION


The veteran had active service from June 1946 to March 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.

In an unappealed October 1992 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a back disability on the that there was no inservice 
incurrence of a back disability, and no post-service evidence 
of back disability until many years after service.  The 
veteran filed petitions to reopen the claim, the last of 
which was denied in a February 1997 rating decision.  The 
veteran appealed.

When this matter was first before the Board in December 2001, 
the Board found that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection, and remanded the case for further development. In 
compliance with the remand, additional medical evidence has 
been received and a supplemental statement of the case has 
been issued.  The case is now ready for adjudication.

In October 1998 the veteran testified at a personal hearing 
before a hearing officer at the RO in White River Junction, 
Vermont, and in August 2001, before the undersigned Member of 
the Board.  Copies of the transcripts of both hearings are of 
record.






FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. By an unappealed RO rating decision of October 1992, 
service connection for a back disability was denied.

3. In a December 2001 decision, the Board reopened the claim 
of entitlement to service connection for a back 
disability.

4. The veteran's current back disability was not present in 
service or demonstrated for many years later, and is not 
related to an incident of service or to a service-
connected disability.


CONCLUSION OF LAW

A disability of the back was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a back 
disorder.  He filed his original claim of entitlement to 
service connection for back disability in May 1992, asserting 
a causal link between the current disability and an inservice 
back injury allegedly sustained in a fall down the hatch of a 
submarine in 1948.

In considering the reopened claim, the Board must review all 
of the evidence of record.  In the interest of clarity, the 
Board will discuss the evidence in chronology of medical 
treatment, rather than the order in which the evidence was 
submitted.
Review of the record reveals that service medical records, 
including June 1946 induction and March 1948 separation 
medical examinations, are absent any complaints, diagnoses or 
treatments for a back injury.  On the separation medical 
examination, the spine is listed as normal.  It was 
specifically noted that there was no history of illness or 
injury in service.  

Post-service medical records are negative for any back 
pathology until June of 1953 when the veteran was involved in 
a motor vehicle accident (MVA).  June 1953 records from 
Fletcher Allen Health Care/Medical Center of Vermont, show 
admission for injuries sustained when he was thrown from a 
car and rendered unconscious for a short period.  The veteran 
reported pain in the right ankle and low back, and had 
bruises and abrasions of the right leg, lips, and scalp, and 
an impression of contusions of the right gluteal region and 
low back, right ankle, and abrasions of the skin was noted.  
X-rays of the lumbosacral spine revealed no abnormalities of 
the lumbosacral vertebrae.  Lateral films revealed what 
appeared to be very minimal irregularity of the dorsal 
surface of the body of D12 with a very slight amount of 
depression which could represent a fractured vertebrae.  Spot 
films were recommended over this area.  

On June 1953 cystoscopy operation, slight laceration of the 
right kidney was noted.  Physical therapy report noted 
treatment with microthermy or whirlpool for buttock and right 
flank.

On September 1954 X-rays of the dorsal spine, it was noted 
that there was no recognizable evidence of recent fracture.  
Lumbar spine examination, including lateral projection in 
flexion and extension, showed no instability nor limitation 
of motion; no evidence of recent fracture was seen; and there 
was evidence of Schmorl's nodes in both dorsal and 
lumbosacral sections of the spine.

None of the above private treatment records contains any 
indication of inservice back injury, or a history of symptoms 
pre-dating the MVA.

January 1978 to September 1990 records show treatment by a 
private physician at Rutland Regional Medical Center 
(Rutland), for various conditions.  January 1978 progress 
notes show complaints of low back sprain.  January 1978 x-ray 
reports of the dorsal and lumbosacral spine note slight 
scoliosis in the mid dorsal area, and minor hypertrophic 
spurring on the right side at the T9-10 level.  Lumbar 
vertebral bodies were well preserved.  Some narrowing of the 
lumbosacral joint posteriorly was noted, with an impression 
of some minor degenerative changes in the spine.  

Treatment notes dated in October 1978 show degenerative joint 
disease of the spine, also noted in September 1981, June 
1983, and June 1985 notes.  In June 1983 x-rays, minimal 
osteoarthritic changes in the mid lumbar area and mild 
narrowing of L4 L5 disc space and also of L5 S1 space were 
noted.  May 1986 x-rays note degenerative disease of the 
thoracic spine, with no compression fracture identified.  In 
a September 1986 note, degenerative joint disease of the 
dorsal spine was noted, and the veteran reported exercising 
daily and feeling good.   Rutland treatment records also 
contain a Summary page of Active Problems, which note January 
1978 date of onset of degenerative joint disease of the 
thoracolumbar spine and lumbo-sacral sprain.

The veteran also submitted a letter dated in September 1991 
from a private treating neurologist at the Department of 
Neurology, Neuromuscular Research Unit, New England Medical 
Center (NEMC).  The physician asserted treatment of the 
veteran for the "past several years" for chronic 
osteoarthritis of the lumbosacral spine.  

In a June 1992 letter, the same physician stated he was 
personally acquainted with the veteran and remembered the 
occurrence of a fall on a submarine in the late 1940's, 
although he had forgotten the details of the injury.  The 
physician stated that after the fall, the veteran did 
reasonably well, but beginning in the early 1960s while he 
(the physician) was practicing in California, the veteran 
began to complain of recurrent low back pain, impaired 
mobility and functional performance.  The physician noted 
that the veteran continued to have substantial recurrent 
medical complaints in subsequent years, and that he was 
managed conservatively, with work and exercise reduction, 
avoidance of lifting, firm mattress and bed board, non-
narcotic analgesia and physical therapy for low level pain.  

Of record is a treatment report from this physician, dated in 
mid-April 1984, which reflects that the veteran was treated 
for low back symptoms following a fall on the ice on March 
30, 1984.  It was noted that the veteran had been prevented 
from returning to work during the past 2 weeks.  In late 
April, the doctor advised the veteran not to return to work 
for another 8 weeks.  

In a letter dated in June 1993, a physician in the Department 
of Neurosurgery, NEMC, noted that electromyograph (EMG) 
studies and magnetic resonance imaging (MRI) examination of 
the veteran's back showed active denervation changes in the 
left L5 distribution.  MRI showed moderate stenosis and 
superimposed disc herniation at L4-5 on the left, with a 
fragment going up behind the body of L4.  In a second letter 
of the same date, the physician noted that, as the referring 
treating neurologist knew, the veteran injured his back about 
40 years prior in an automobile accident, and had been told 
at that time he had a disc injury.  Since then, he had a few 
episodes of severe low back pain without radiation, resolving 
with a few days rest, which had intensified in severity six 
months ago.  The physician opined there was nerve compression 
on MRI, and a treatment plan of diskectomy with later 
treatment as needed for spinal stenosis was recommended.  
June 1993 x-rays note impressions of left paracentral 
herniated nucleus pulposus (NHP) L4-5, and presence of 
retrolistesis of L5 on L4; small right paracentral HNP at L2-
3 and L5-S1, and conjoint nerve root sleeve L5-S1.

In June 1993, the veteran filed a disability claim with the 
Social Security Administration (SSA).  In a December 1994 
Decision, the Administrative Law Judge (ALJ) rendered a fully 
favorable decision awarding total social security disability 
(SSD) insurance benefits effective from December 1981, the 
alleged date of onset of disability.  The ALJ noted that the 
determination was based on the veteran's testimony at an 
October 1994 hearing on his disability, in which he was 
represented by the counsel of record in this appeal, on the 
issue of "whether he was disabled, and if so, when that 
disability began and the duration thereof."  The Hearing 
Officer found that based on the veteran's testimony and the 
arguments presented, the veteran was disabled within the 
meaning of the Social Security Act, and had been disabled 
since the date of alleged onset, December 31, 1981.

The ALJ noted that the veteran injured his back in an 
automobile accident "quite a few years" prior to the 
alleged onset of disability in December 1981, and reported a 
long history of low back pain, with periods of exacerbation 
resolving after about four or five months with conservative 
treatment.  There was evidence of degenerative joint disease 
which caused a pain syndrome which interfered with the 
veteran's ability to perform even a range of sedentary tasks, 
and prohibited continued engagement in his business as a 
beverage distributor which involved heavy lifting.

The Decision includes a description of exhibits and evidence 
relied upon in the determination.  Listed evidence dated from 
September 1971 to June 1993, and included private treatment 
records from NEMC, Rutland Hospital Outpatient records, and 
various medical reports from private physicians for treatment 
in June 1993.  The ALJ noted no reports of prior back injury 
in military service, or thereafter.  The only back conditions 
noted by the ALJ as reported by the veteran at that time, 
were a back injury in a motor vehicle accident, and arthritis 
of the back.

The veteran submitted a letter dated in June 1995 from a VA 
physician in the Department of Gastroenterology.  The 
physician noted that x-rays of the back showed worsening 
degenerative changes in the lumbosacral spine since August 
1991.  Degenerative changes were also noted in the hips.

In a March 1996 rating decision, the RO denied the veteran's 
petition to reopen his claim, finding the evidence to be 
contradictory to his assertions of inservice incurrence of a 
back disability, and cumulative as regards previously noted 
degenerative changes of the spine.  The veteran did not 
appeal this decision.

A November 1996 lay statement from the veteran's brother 
reported receipt of a letter from the veteran in 1948, 
detailing the veteran's fall down the hatch of a submarine, 
and injuring his back.  The letter was unavailable.  A lay 
statement from a longtime childhood friend also reported that 
the veteran had told him a story about falling down a 
submarine hatch and sustaining a back injury.  In a February 
1997 rating decision, the RO denied the application to reopen 
the claim on the basis that the lay statements were 
repetitions of the veteran's reported accounts, and not based 
on personal observation of the reported event.

April 1998 pain management consultation notes report 
laminectomy in 1996 for lower back pain, and April 1998 
epidural, steroid injection, under fluoroscopy and myelogram 
without dural puncture.  Diagnostic impression was failed 
back surgery syndrome and lumbar nerve root compression 
syndrome.  

In October 1998, the veteran's private neurologist submitted 
a third letter stating that the veteran had been a patient of 
his for the past twenty years because of symptoms and signs 
of lumbar nerve root disease stemming from a back injury he 
sustained while on active duty with the U.S. Navy.  He 
identified that the veteran has intervertebral disc syndrome 
which symptoms were present during all waking hours, equating 
to a 60 percent disability rating.

Also of record is an October 1998 lay statement from an 
attorney-acquaintance, attesting that during the early 1950's 
he recalled visiting the veteran at the Leahy Clinic, and the 
veteran was informed that the greater likelihood was that he 
would have "very serious back problems in or about thirty 
years."  He stated that he recalled the veteran was in pain 
and anguish, and had been suffering from severe back pain 
which he sustained when he was injured in a fall through the 
open hatch of a submarine in 1948.

In an October 1998 hearing before a Decision Review Officer 
at the RO, represented by counsel of record, the veteran 
testified to the effect that he slipped going down the hatch 
of a submarine to which he had been invited to play pinochle, 
and hurt his back in the Spring of 1948.  He testified that 
he knew none of the soldiers who were present when he fell 
down the hatch, and therefore had no one who could attest to 
personal knowledge of the incident.  He was helped out of the 
hatch by two companions, and driven to the dispensary where 
he was treated by a staff doctor, kept in the dispensary on 
traction, and never reported the incident.  He stated that 
the physician took x-rays of his back after a couple of days, 
and recommended his transfer to a Naval Hospital.  However, 
he was soon to be discharged and decided to forego treatment 
at the Naval Hospital to avoid the resulting delay in his 
discharge date.  

He further testified that after separation from service, he 
was treated for back injury by his family doctor, several 
other private physicians, and was referred to the Deaconess 
Hospital/Leahy Clinic in Boston for evaluation and testing 
around 1949 or 1950.  He testified to going to college after 
discharge from service.  He never filed a claim before 
because he was well covered by medical insurance and never 
needed to, but his back was worse, and that his back 
condition had interfered with his ability to continue in his 
business.  With respect to the post-service MVA, he stated 
that he had a broken arm and kidney but not a broken back.  
Additionally, the veteran's counsel argued that the veteran's 
testimony as to the circumstances of his inservice back 
injury should be given great weight because there is no 
motive for fabrication with regards to the mechanism of 
injury.  The veteran and his representative conceded to the 
lack of records of the actual occurrence of the inservice 
incident.

In August 2001 testimony before the undersigned Member of the 
Board, the veteran testified to the effect that he had 
secured a tape from the National Archives Trust Fund of the 
submarine base personnel in service at the time of his 
alleged fall down the submarine hatch, but that he was unable 
to recollect any names of potential witnesses of the 
incident.  He essentially reiterated his prior testimony 
before the RO.  When questioned by the undersigned as to how 
he landed after the fall, he testified that he struck his low 
back and landed on the floor on his neck; and that he used 
pain pills and was unsure of any bruising because he did not 
look and could not see at that time.  As to the motor vehicle 
accident, he testified to fracture of his arm; he 
specifically denied having had an injury to the back.  As 
regards the Leahy clinic, he added that testing included 
having barium going through his system, and a spinal tap.  In 
response to the undersigned's questions as to his subsequent 
back history, he testified that during that time he never 
bothered with it, but that he missed work from time to time 
because of his back about 30 or 35 years after the injury 
happened.  See Tr. Of August 2001 Hearing, p. 25.

The veteran testified to operating a beverage distributorship 
for about 25 years, and being forced to retire in the early 
1990s due to a herniated disc and sciatic nerve damage to his 
back, with accompanying pain.  

The veteran's witness and long time childhood friend also 
testified to the effect that he knew of the inservice injury 
because the veteran had told him about it.  He testified that 
he had no knowledge of the veteran's treatment at the Leahy 
Clinic for a back condition.  Subsequent to the hearing, the 
veteran's attorney submitted statements indicating that every 
diligent effort had been made to locate medical records from 
the hospital and Leahy Clinic, with no success.
On appeal in December 2001, the Board reopened the claim, and 
remanded the case for further development.  The RO was 
instructed to obtain additional records from the veteran's 
private neurologist who had submitted letters dated in 
September 1991 showing treatment for chronic osteoarthritis 
of the lumbosacral spine; in June 1992, stating that he was a 
good friend of the veteran and remembered the veteran's 
injury in service in the late 1940's; and in October 1998 
asserting treatment of the veteran for twenty years for 
symptoms and signs of lumbar nerve root disease "stemming 
from a back injury sustained on active duty in the United 
States Navy."  The RO was also to obtain detailed 
information from the veteran pertaining to the injuries 
sustained in a post service motor vehicle accident referenced 
in his testimony, and in the SSD Decision.  The RO was also 
instructed to obtain relevant police records of the motor 
vehicle accident, including any records of hospitalization; 
VA records of any treatment after August 1999; and medical 
records from the Social Security Administration that formed 
the basis of its December 1994 SSD award of benefits.

Pursuant to the Board's remand, the RO made requests in April 
2002, and June 2002, from the veteran's private neurologist.  
In a June 2002 response, the physician 

appended a note on the request form, indicating that he had 
enclosed all records available, and attached duplicates of 
three letters previously submitted by him, dated in September 
1991, in June 1992, and in October 1998.  He also submitted 
two letters from another physician of neurosurgery 
consultation dated in June 1993, all previously of record.

The RO also made April 2002 requests for records from the 
Shelburne Police Dept.; Vermont State Police; Sheriff's 
Department in Burlington, Vermont, the Vermont Department of 
Motor Vehicles, and the Medical Center of Vermont for MVA 
records for the period 1958-60 as identified by the veteran.  
Records were also requested from Mary Fletcher Hospital in 
Burlington, now Medical Center of Vermont for the automobile 
accident.

In May 2002 responses, all law enforcement responded that the 
requested records were either unavailable due to fire, or did 
not exist.  After a second request for hospital records in 
June 2002, Fletcher Allen Health Care/Medical Center of 
Vermont forwarded records dated in June 1953 and September 
1954, already discussed above.

In January 2002 and again in June 2002, the RO requested the 
underlying medical records for the SSD award of disability, 
from SSA.  In a Report of Telephone Contact dated August 
2002, the RO noted speaking to the Manager of the appropriate 
SSA office, who had confirmed that due to its age, the 
veteran's folder had been destroyed.

The RO readjudicated the claim, denying service connection on 
the basis that the evidence failed to show an inservice back 
injury.  The RO also found that the recently obtained 
hospital medical records pertaining to the MVA in 1953 
matched the description by the consulting neurologist in a 
June 1993 letter, which attributed the veteran's back 
complaints to a car accident some 40 years prior.


Analysis

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000..

The Board is satisfied that all relevant facts have been 
properly and exhaustively developed and no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).

In this regard, the Board notes that the evidence submitted 
includes extensive hospital and outpatient reports of private 
and VA medical treatment.  The evidence compiled with respect 
to the claim does not point to the existence of any 
additional evidence that would be relevant to the claim, and 
the veteran has identified none that has not been requested 
or obtained by the RO.  The Board finds that the facts 
relevant to the claim have been properly developed, such that 
VA has satisfied its statutory obligation to assist the 
veteran in the development of the claim.

In this regard, the Board notes that by virtue of the rating 
decisions, statement of the case, and supplemental statements 
of the case, as well as other notices issued during the 
pendency of the appeal including a lengthy discussion of the 
VCAA in the Board's December 2001 remand, the veteran and his 
attorney have been advised of the laws and regulations 
governing the claim, and the basis for denial of the claim.  
The veteran was notified of the evidence still needed, and 
what he could do to assist with his claims, and what evidence 
he needed to substantiate his claim. The veteran and his 
attorney have been provided with additional opportunities to 
submit information pertaining to the claim, have been 
provided with notices that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  By September 2002 letter, the 
veteran's attorney was also given the opportunity to submit 
additional written argument.  

Pursuant to the Board's remand instructions, the RO made 
repeated requests for and obtained all additional available 
evidence.  Thus, under the circumstances, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without another remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The extensive record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

Having reopened the claim in its prior decision and remand of 
December 2001, the Board will now consider the claim of 
entitlement to service connection for a back disability, on 
the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service. See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2001).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
a continuity of symptomatology post service.  38 C.F.R. § 
3.303(b).  While the veteran is competent to provide evidence 
of visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Preliminarily, the Board notes that service personnel and 
medical records do not indicate that the veteran engaged in 
combat with the enemy while in service, nor does the veteran 
allege that he engaged in combat with the enemy while in 
service.  After consideration of the record, the Board finds 
that the preponderance of the evidence shows that the veteran 
did not engage in combat with the enemy while in service.

Since the veteran did not engage in combat while in service, 
he is not a combat veteran and is not entitled to the special 
considerations given combat veterans under  38 U.S.C.A. 
§ 1154 (West 1991).  Therefore there must be credible 
supporting evidence, other than his own statements, to 
support his alleged inservice injury and to link any current 
back disorder to such injury.  Statements and testimony from 
the veteran alone cannot, as a matter of law, establish the 
occurrence of an inservice injury.  Nor can the after-the-
fact medical nexus diagnosis or opinion based on history, 
serve to support the actual occurrence of a back injury in 
service.

In this case, the only evidence of chronic back disability 
due to inservice back injury arises from the veteran's self-
reported history of injury.  The Board has given careful 
consideration to his assertions, including those made under 
oath at his hearings on appeal, and to medical and lay 
statements based on such assertions, but concludes, for 
reasons set forth below, that such are entitled to little or 
no probative weight.  In fact at least one claim, made under 
oath, that he did not injure his back in the post-service 
MVA, is flatly contradicted by the objective evidence of 
record and thus is totally disregarded since it is not 
credible.  

Specifically, the service medical records are negative that 
the veteran was seen in service in 1948, for falling down a 
hatch and sustaining a back injury.  No abnormalities of the 
back were found or noted on March 1948 separation 
examination, and it was specifically noted that he had 
sustained no injury in service.  Although the veteran 
asserted that he was treated by his family doctor and other 
physicians immediately after service for a back condition, 
there is no competent medical evidence in the record to 
substantiate these assertions.  Further, the veteran 
maintains that he was given a battery of tests at the Leahy 
clinic in 1949 or 1950 for a back condition; however there is 
no substantiation of such treatment in the record.  The 
veteran's testimony and statements from his attorney ascribe 
the lack of evidence to the fact that the records are 
unavailable due to death of the treating physicians or the 
age of the records which have been destroyed.  

The evidence which is available shows that in June 1953, the 
veteran sustained contusions of the buttock and back in a 
motor vehicle accident.  Post accident x-rays of the 
lumbosacral spine showed no evidence of fracture, and no 
abnormalities of the lumbosacral vertebrae.  X-rays taken 
over a year later in September 1954, showed no recognizable 
evidence of recent fracture of the dorsal spine, and the 
lumbar spine in flexion and extension showed no instability 
or limitation of motion, with no evidence of recent fracture 
seen.  Thus as of June 1953 and 1954, the veteran's 
lumbosacral spine showed no evidence of fracture, or 
traumatic abnormalities.

Although the June 1953 automobile accident identified pain 
and contusions to the back.  This injury appears to have 
resolved without sequelae since x-rays were normal in 1953, 
and lumbosacral x-rays were noted as normal in September 
1954.  The evidence of record is essentially contradictory to 
the veteran's assertions of a chronic back condition since 
service, since after 1953, there is no evidence showing back 
pathology until 1978, when low back sprain and arthritic 
changes of the spine were noted.  Thus even if the veteran 
did sustain the type of back injury he claims occurred in 
service, it can only be concluded that such was acute and 
transitory in nature, and resolved without residual 
disability.  

The Board has considered the veteran's SSA/SSD Decision 
regarding the award of disability benefits effective from 
1981, and finds that this lends no support to his assertions.  
In fact, it favors a finding of no inservice and post service 
back pathology until over 30 years after discharge.

In this regard, the Board observes that in the December 1994 
SSD Decision, the Administrative Law Judge (ALJ) noted that 
the veteran gave testimony, represented by counsel of record, 
in support of his claim, and alleged onset of his total 
disability in 1981.  The ALJ notes that the veteran ascribed 
his disability to back difficulties and arthritis, and that 
he injured his back in an automobile accident quite a few 
years prior to his alleged onset of disability.  Notably 
absent from this discussion of the evidence offered by the 
veteran, is any mention of continuing pathology from a back 
injury in service.  The Board observes that the veteran and 
his counsel have been very thorough in offering evidence in 
support of his claim.  Since the veteran's SSD claim was 
filed in 1993, after his claim for service connection in 
1992, it is reasonable to presume that had there been a 
predominant back disability from military service, he had 
ample opportunity to assert such injury.  The lack of any 
reference to an assertion of back injury in service in the 
context of the SSD decision tends to suggest that the only 
back injuries identified by the veteran as related to his 
current disability, were the automobile accident, and 
arthritis of the back.  Thus the Board concludes that any 
back injury that may have occurred in service was acute and 
transient, resolved prior to discharge, without post service 
residuals.  This assessment is overwhelmingly supported by 
the evidence of record. 

To the extent that lay statements from the veteran's brother, 
friend, and attorney-acquaintance have been offered to 
establish existence of the in service back injury, and its 
link to the current disability, the Board notes that while 
the authors are competent to observe and describe factual 
matters, such as what symptoms an individual was manifesting 
at a given time; issues involving medical causation or 
diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  The Board notes that none attested to 
having any independent personal knowledge of the alleged 
incident.  All of the statements essentially recount the 
veteran's own unsubstantiated reports.  Even assuming that 
the attorney-acquaintance's recollection is correct and that 
he did visit the veteran at the Leahy clinic, when the 
veteran was told he would have very serious back problems in 
about thirty years, he never asserts any independent personal 
knowledge, apart from what was reported to him by the 
veteran.  He claims no personal knowledge of the etiology of 
the veteran's disorder, the occurrence of the inservice 
incident, or even the conditions for which the veteran was 
actually being treated in the clinic at that time.  The lay 
statements are not competent medical evidence to establish 
that a back injury occurred in service, or is linked to the 
current disability.

Review of several letters submitted by the veteran's treating 
neurologist, opine that the veteran's back condition is 
related to an inservice injury.  However, the opinions are 
entitled to little weight.  The physician stated that he 
could not remember the details of the injury in service.  
Additionally, on remand, in response to the RO's request to 
the treating neurologist for additional details relating to 
his personal knowledge of the inservice injury and for the 
underlying treatment records, including the date of 
commencement of his treatment of the veteran, the physician 
responded by submitting duplicates of his prior statements, 
with a note that he had no more records available.  
Interestingly this physician makes no mention of the effect 
of the back injury sustained by the veteran in 1984, when he 
slipped on the ice.  Treatment notes dated one month after 
the injury reflect that the veteran was unable to work as a 
result of back symptoms and was recommended to refrain from a 
return to work for an additional 8 weeks, suggestive of 
additional, significant injury to the back.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has offered guidance 
on the assessment of the probative value of medical opinion 
evidence.  The Court has instructed that it should be based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical opinion that the physician reaches.  See 
Harder v. Brown, 5 Vet. App. 183 (1993); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Further, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Evans v. West, 12 Vet. App. 22 (1998); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Additionally, the Board has considered various letters from 
other private physicians which reiterate the veteran's 
argument of alleged injury in service, and finds that the 
bases of these opinions rely on a medical history that is 
unverified or unsupported by any objective medical evidence 
in the record.  Thus the Board finds that any opinion of an 
examiner in this instance would necessarily be based entirely 
on the veteran's self-reported medical history.  The Board is 
not bound to accept a medical opinion or assertion of 
inservice injury recounted by an examiner, many years after 
service when that examiner relies on medical history provided 
solely by the veteran.  See LeShore v. Brown, 8 Vet. App. 406 
(1995); Swann v. Brown, 5 Vet. App. 229 (1996).

Although the veteran and his attorney maintain in most recent 
statements that his current back disorder began in service in 
1948, as laymen they have no competence to give a medical 
opinion on diagnosis or etiology of a condition.  See 
Espiritu, supra).

In conclusion, the Board finds that the probative value of 
evidence favoring the veteran's claims concerning the onset 
of his back disorder in service and post service, are 
preponderantly outweighed by the complete lack of medical 
documentation in the service medical records, or in post-
service treatment records.  The Board also finds that a VA 
medical examination or opinion under the VCAA, 66 Fed. Reg. 
45, 620, 45, 631 (August 2001) ( to be codified at 38 C.F.R. 
§ 3.159(c)(4), is unwarranted because of the total lack of 
any competent lay or medical evidence that the current back 
disability may be associated with in-service injury.

After consideration of all the evidence, the Board concludes 
that there is simply no credible objective medical evidence 
of record of a back injury in service, with which to link the 
current back disorder to military service.  The preponderance 
of the evidence is squarely against the veteran's claim for 
service connection for this disorder.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

